Citation Nr: 1045127	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-23 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to service connection for a right ankle disability, 
to include as secondary to a service-connected right knee 
disability. 

2.	Entitlement to service connection for a left ankle disability, 
to include as secondary to a service-connected right knee 
disability. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to February 
2003. She had a subsequent period of duty in the Army Reserve 
from 2003 to 2008.        

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied entitlement to the benefits sought. 

The Veteran testified during a June 2009 hearing at the RO before 
the undersigned Veterans Law Judge (VLJ) of the Board, a 
transcript of which is of record. During the hearing, the Veteran 
withdrew from consideration a prior claim for a temporary total 
evaluation for a service-connected right knee disorder. 38 C.F.R. 
§ 20.204 (2010).

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge 
who chairs a hearing fulfill two duties to comply with the above 
regulation. These duties consist of (1) the duty to fully explain 
the issues and (2) the duty to suggest the submission of evidence 
that may have been overlooked. Here, during the hearing, the VLJ 
noted the basis of the prior determination and noted the elements 
of the claims that were lacking to substantiate the claims for 
benefits. In addition, the VLJ sought to identify any pertinent 
evidence not currently associated with the claims folder that 
might have been overlooked or was outstanding that might 
substantiate the claims. Moreover, neither the Veteran nor her 
representative has asserted that VA failed to comply with             
38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the 
conduct of the Board hearing. By contrast, the hearing focused on 
the elements necessary to substantiate the claims and the 
Veteran, through her testimony, demonstrated that she had actual 
knowledge of the elements necessary to substantiate her claim for 
benefits. As such, the Board finds that, consistent with Bryant, 
the VLJ complied with the duties            set forth in 38 
C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims 
based on the current record.

The Board remanded this matter in October 2009.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

In adjudicating the claims on appeal, all reasonable theories of 
entitlement raised on the record must be considered. During 
pendency of the appeal, the record shows that in September 2008 
the RO sent a development letter to the Veteran on the subject of 
service connection for a bilateral ankle disorder, including as 
secondary to a service-connected right knee condition. Following 
this, a November 2008 Supplemental Statement of the Case (SSOC) 
adjudicated and denied service connection on both direct, and 
secondary theories of entitlement. 

Pursuant to applicable law on secondary service connection, 
service connection may be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury. 38 C.F.R. § 3.310(a). Service connection on a 
secondary basis is also established when it is shown that a 
service-connected disability has chronically aggravated a 
nonservice-connected disability. 38 C.F.R.   § 3.310(b); Allen v. 
Brown, 7 Vet. App. 439 (1995). Under the current version of   38 
C.F.R. § 3.310(b), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease,         will 
be service-connected. 

While during the June 2009 Travel Board hearing, the Veteran and 
her representative only addressed direct service connection and 
not an alleged secondary medical relationship between bilateral 
ankle and right knee disorders, there is nonetheless a duty to 
adjudicate a claim under all plausible theories of entitlement. 
The current medical evidence does not fully resolve the matter of 
secondary service connection, and so a supplemental opinion from 
the April 2010 VA examiner is being requested for this purpose.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should return the claims folder 
to the               VA examiner who 
conducted the VA orthopedic examination of 
April 2010, and request a supplemental 
opinion. All indicated tests and studies 
should be performed, and all findings should 
be set forth in detail.        It is 
requested that the VA examiner address the 
following inquiries: 

(a) Whether it is at least as 
likely as not           (50 
percent or greater probability) 
that        the Veteran's right 
and/or left ankle disabilities 
were caused by her service-
connected right knee disorder; and

(b) Whether it is at least as 
likely as not   (50 percent or 
greater probability) that           
the Veteran's right and/or left 
ankle disabilities were aggravated 
beyond their normal progression by 
her service-connected right knee 
disorder.                        

The examiner is informed that 
aggravation is defined for legal 
purposes as a chronic worsening of 
the underlying condition versus a 
temporary flare-up of symptoms, 
beyond its natural progression.  

In reaching this determination in regard to a 
claimed  right ankle disorder, the examiner 
should indicate consideration of a May 2004 
injury in which the Veteran reportedly 
sustained a right ankle sprain after her 
right knee had given out. 

Provided that the April 2010 examiner is not 
available, or is no longer employed by VA, 
schedule the Veteran for an examination by an 
examiner who has not seen her previously, and 
that addresses the inquiries set forth above 
regarding the disabilities claimed. 

2.	The RO/AMC should then review the claims 
file.        If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO/AMC should readjudicate 
the claims on appeal, based upon all 
additional evidence received. If any benefit 
sought on appeal is not granted, the Veteran 
and her representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to respond 
before the file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claims. Her 
cooperation in VA's efforts to develop her claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.        
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


